Case 1:19-cr-00362-LO Document 18-2 Filed 01/24/20 Page 1 of 4 PageID# 60




                          Exhibit 2
              Case
               Case1:19-cr-00362-LO
                    1:19-cr-00362-LO Document
                                      Document18-2 Filed12/13/19
                                               10 Filed  01/24/20 Page
                                                                   Page12ofof34PageID#
                                                                                PageID#31
                                                                                        61
^AO 199A (Rev. 6/97) Order Scuing Conditions of Release                                                               Pasze I ot          Pages




                                                                                                                          I

                                     United States District Couk                                                                   2019

                                                Eastern           District of         Virginia



                   United States of America
                                                                      ORDER SETTING CONDITIONS
                                                                                      OF RELEASE
                                V.


      'Srian CarperrV^r    Defendant
                                                                  Case Number




 IT IS ORDERED that the release of the defendant is subject to the following conditions:

          (1) The defendant shall not commit any offense in violation of federal, state or local law while on release in this case.

          (2) The defendant shall immediately advise the court, defense counsel and the U.S. Attorney in writing before any change in
                 address and telephone number.

          (3) The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as

                 directed. The defendant shall appear at (if blank, to be notified)              United Slates District Court

                   401 Courthouse Sq.. Alexandria, VA        on           I a)I ^jl9 of .9 00prv^
                                                                                            Dale and Time
                                                                                                             •SWicS 1-Wi'^
                                       Release on Personal Recognizance or Unsecured Bond

 IT IS FURTHER ORDERED that the defendant be released provided that:

(^ )(4) The defendant promises to appear at all proceedings as required and to surrender for service of any sentence imposed.
(       )(5) The defendant executes an unsecured bond binding the defendant to pay the United States the sum of
                                                                                                         dollars ($                         .)
                in the event of a failure to appear as required or to surrender as directed for service of any sentence imposed.




                   DISTRIBUTION:      COURT      DEFENDANT    PRETRIAL     SERVICES      U.S. ATTORNEY      US. MARSHAL
                Case
                 Case1:19-cr-00362-LO
                      1:19-cr-00362-LO Document
                                        Document18-2 Filed12/13/19
                                                 10 Filed  01/24/20 Page
                                                                     Page23ofof34PageID#
                                                                                  PageID#32
                                                                                          62
AO 199B (Rev 12/1 1) Additional Conditions of Release                                                                                   Page                Pages


                                                   ADDITIONAL CONDITIONS OF RELEASE

       IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

(D) (6) The defendant is placed in the custody of:
             Person or organization
             Address (only ifabove is an oi-ganizalionf
             City and state                                                                                        Tel. No.

who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c) notify the court
immediately ifthe defendant violates a condition of release or is no longer in the custodian's custody.

                                                                          Signed:
                                                                                                       Custodian                                    Dale

             The defendant must:
                                                         igagciivy.
           ) (a) report on a regular basis to the following agency:                 Prctrial Services                                                i <_           . >
           ) (b) aontinua ar uotivily ooolipimploymont.                                                            be               bij         oT+n^ CoArTi
           ) (c) continue or start an education program.
           )(d) surrender any passport to:
                                                           lal
           ) (e) not obtain a passport or other international
                                                              laJ S^yi'tir<N \ou IZ'-OO McoU on ''•/iuIn
                                                               travel document.             I

           ) (0 abide by the following restrictions on personal association, residence, or travel: Do not depart the Washington D.C.
                metropolitan area without prior approval of Pretrial Services or the Court.
           )(g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,^
                    mcluding: Pr.
                    including:                                             unlcSS jri ;VKp                                    of Qjounsf I ioi4h W.
                                                                   in qin                                               =erSDn«
           )(h) cet
                get mediial or psychiatric treatment:                  ^

       (□ ) (i) return to custody each                       at            o'clock after being released at                    o'clock for employment, schooling.
                    or the following purposes:

       (□) (j) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                    necessary.
              (k) not possess a fi rearm, destructive device, or other weapon.
              (I) not use alcohol ( □ ) at all ( ^ ) excessively.
              (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                    medical practitioner.
              (n)   submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                    random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                    prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
                    accuracy of prohibited substance screening or testing.
              (0)   participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                    supervising officer.
       ( D ) (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                 (Q) (i) Curfew. You are restricted to your residence every day ( □ ) from                            to                       , or ( Q ) as
                                 directed by the pretrial services office or supervising officer; or
                    ( □ ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                                 medical, substance abuse, or mental health treatment: attorney visits; court appearances; court-ordered obligations; or other
                                 activities approved in advance by the pretrial services office or supervising officer; or
                    ( n ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                 court appearances or other activities specifically approved by the court.
       ( CH ) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                    requirements and instructions provided.
                    (□ ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                          supervising officer.
       (□) (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                    arrc^^ue^io^g'ig. oror traffic
                                           traffic stops.
                                                   stops.                                          r           ^               n            i iA
       (^)                             h rYMJL^-V                    fiAl npfr^cns Pir h                                       (^rmp 1 ICy
         % CO
                                                      ide                                               MjoniS OS                                  bij rP


   WHITE- COURT               YELLOW- DEFENDANT                   BLUE- U.S. ATTORNEY             PINK- U.S. MARSHAL               GREEN- PRETRIAL SERVICES
              Case
               Case1:19-cr-00362-LO
                    1:19-cr-00362-LO Document
                                      Document18-2 Filed12/13/19
                                               10 Filed  01/24/20 Page
                                                                   Page34ofof34PageID#
                                                                                PageID#33
                                                                                        63
AO 199C (Rev. 09/08) Advice of Penaltie.s                                                                  P;i"e_   <3                 Pages

                                               ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:


YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

      Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
     While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive {i.e.. in addition to) to any other sentence you receive.
      It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant: retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
     If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
     (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
         not more than $250,000 or imprisoned for not more than 10 years, or both;
     (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
         more than $250,000 or imprisoned for not more than five years, or both;
     (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
     (4) a misdemeanor- you will be fined not more than $100,000 or imprisoned not more than one year, or both.
      A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                      Acknowledgment of the Defendant

        I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                                                                         DefeiuUml'.s Signature        ,


                                                                                                                                               r
                                                                 City and State                                     Telephone Number



                                                    Directions to the United States Marshal

        The defendant is ORDERED released after processing.
        The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
        defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
        produced before the appropriate judge at the time and^frtaSfe^specified.


Date:                    li                                                  United States Magistrate JudgO
                                                                                        Judicial Officer's Signature




                                                                                          Printed name and title




                      DISTRIBUTION:         COURT    DEFENDANT    PRETRIAL SERVICE      US. ATTORNEY        U.S. MARSHAL
